Judgment and orders dated October 27, 1966, October 21, 1966 and September 18, 1966, dismissing the amended complaint and denying leave to reargue, unanimously affirmed, with $50 costs and disbursements to respondent. The first and second causes of action are insufficient, since they are predicated on an agreement which was not signed by defendant Louis D. Cohen. With reference to the third cause *612of action, the statements contained in plaintiff’s affidavit preclude his recovery thereon. (General Obligations Law, § 5-1105.) Concur—Eager, J. P., Steuer, Rabin, McNally and Bastow, JJ.